DETAILED ACTION
This office action is in response to the amendment  filed on July 9, 2021. 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9  is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Hasegawa US 2008/0224674 in view of Jayaraj et al. US 2015/0091544. (Examiners Note: Couple is used as mentioned in paragraph 63 of the specification)
	Regarding Claim 1, Hasegawa teaches (Figures 3-7) a circuit (Fig. 4), comprising: a loop-selection circuit (ERA1 and R1-R2) comprising a first amplifier (ERA1) having a first input terminal configured to receive a signal representative of a condition (Vout) related to a power converter, a second input terminal configured to receive a reference signal (e1), and an output terminal; a pulse-width modulation (PWM) regulation circuit (Comp2 ) having an input terminal coupled to the output terminal of the first amplifier; and a pulse-frequency modulation (PFM) regulation circuit (2, comp3, Se, FF1 and 12) having an input terminal coupled to the output terminal of the first amplifier. (For example: Paragraphs 33-39)
	Hasegawa does not teach a pulse-width modulation (PWM) regulation circuit having a first output terminal configured to output a first control signal for a high-side transistor of the power converter, and a second output terminal configured to output a first control signal for a low-side transistor of the power converter; an inductor current sense circuit coupled between a terminal of an inductor and the PWM regulation circuit; and a pulse-frequency modulation (PFM) regulation circuit  having a first output terminal configured to output a second control signal for the high-side transistor of the power converter, and a second output terminal configured to output a second control signal for the low-side transistor of the power converter; a first current sense circuit having an input adapted to be connected to a terminal of an inductor and having an output connected to the PWM regulation circuit , and a second current sense circuit having an input adapted to be connected to the terminal of the inductor and having an output connected to the PFM regulation circuit.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include a pulse-width modulation (PWM) regulation circuit having a first output terminal configured to output a first control signal for a high-side transistor of the power converter, and a second output terminal configured to output a first control signal for a low-side transistor of the power converter; an inductor current sense circuit coupled between a terminal of an inductor and the PWM regulation circuit; and a pulse-frequency modulation (PFM) regulation circuit  having a first output terminal configured to output a second control 
	Regarding Claim 2, Hasegawa teaches (Figures 3-7) wherein the PFM regulation circuit (2, comp3, Se, FF1 and 12) comprises: a voltage controlled oscillator (VCO, 12) having an input terminal coupled to the output terminal of the loop-selection circuit (Veo) and an output terminal; a pulse generation circuit (Se) having a first input terminal coupled to the output terminal of the VCO, a second input terminal, a third input terminal; a first current sense circuit (with comp3) configured to receive a first signal representative of an inductor current (SI) of the power converter and output a peak current detection signal; and a second current sense circuit (2) configured to receive a second signal representative of the inductor current of the power converter and output a zero crossing detection signal. (For example: Paragraphs 33-39)
	Hasegawa does not teach a pulse generation circuit having a first output terminal coupled to the first output terminal of the PFM regulation circuit and a second output terminal coupled to the second output terminal; the first current sense circuit configured to receive a first signal representative of an inductor current of the power converter and output a peak current detection signal to the pulse generation circuit when a value of the inductor current of the power converter reaches a peak current value; and the second 
	Jayaraj teaches (Figures 2-4) a pulse generation circuit (89-90) having a first output terminal (from 89-90) coupled to the first output terminal of the PFM regulation circuit (140 at 142) and a second output terminal  (from 89-90) coupled to the second output terminal (at 142); the first current sense circuit (88) configured to receive a first signal representative of an inductor current (il) of the power converter and output a peak current detection signal to the pulse generation circuit (89-90) when a value of the inductor current of the power converter reaches a peak current value (Ilimit); and the second current sense circuit (84) configured to receive a second signal representative of the inductor current of the power converter and output a zero crossing detection signal (Zc) to the pulse generation circuit when the value of the inductor current of the power converter reaches zero. (For Example: Paragraphs 24-37)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include a pulse generation circuit having a first output terminal coupled to the first output terminal of the PFM regulation circuit and a second output terminal coupled to the second output terminal; the first current sense circuit configured to receive a first signal representative of an inductor current of the power converter and output a peak current detection signal to the pulse generation circuit when a value of the inductor current of the power converter reaches a peak current value; and the second current sense circuit configured 
	Regarding Claim 3, Hasegawa teaches (Figures 3-7) wherein the VCO (12) comprises: a second amplifier (AMP11) having a first input terminal coupled to the output of the loop- selection circuit (Veo), a second input terminal, and an output terminal coupled to a first node (at Vct); a capacitor (ct) coupled between the first node and a ground node; a first switch (q2 or q3) having a first terminal coupled to the first node and a second terminal; a current source (Q1) having a first terminal coupled to the second terminal of the first switch and a second terminal coupled to the ground node; and a comparator (Comp11) having a first input terminal coupled to the first node, a second input terminal coupled to a second node, and an output terminal coupled to the first input terminal of the pulse generation circuit (SE). (For example:             Paragraphs 33-39).
	Regarding Claim 9, Hasegawa teaches (Figures 3-7) a circuit (Fig. 4), comprising: a Pulse-Width modulation regulation circuit (Comp2); a voltage controlled oscillator (12) having an input terminal configured to receive a same voltage control signal (Veo) as the pulse-width modulation (PWM) regulation circuit (Comp2) and  having an output terminal; a pulse generation circuit (Se) having a first input terminal coupled to the output terminal of the VCO, a second input terminal, a third input terminal. (For example: Paragraphs 33-39)

	Jayaraj teaches (Figures 2-4) a pulse generation circuit (89-90) having a first output terminal (at 146) configured to output the second control signal (146a) for the high- side transistor (M1) of the power converter, and a second output terminal (at 146) configured to output the second control signal (146b) for the low-side transistor (M2) of the power converter, a first current sense circuit (88) configured to receive a first signal representative of an inductor current (il) of the power converter and output a peak current detection signal to the pulse generation circuit (89-90) when a value of the inductor current of the power converter reaches a peak current value (Ilimit); a second current sense circuit (84, par. 35) having an output  directly connected to the pulse generation circuit (89-90, Fig. 4); and the second current sense circuit (84) configured to 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include a pulse generation circuit having a first input terminal coupled to the output terminal of the VCO, a second input terminal, a third input terminal, a first output terminal configured to output the second control signal for the high- side transistor of the power converter, and a second output terminal configured to output the second control signal for the low-side transistor  of the power converter,; the first current sense circuit configured to receive a first signal representative of an inductor current of the power converter and output a peak current detection signal to the pulse generation circuit when a value of the inductor current of the power converter reaches a peak current value; and a second current sense circuit having an output directly connected to the pulse generation circuit the second current sense circuit configured to receive a second signal representative of the inductor current of the power converter and output a zero crossing detection signal to the pulse generation circuit when the value of the inductor current of the power converter reaches zero., as taught by Jayaraj to reduce the ripple effect on the output voltage. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US 2008/0224674 in view of Jayaraj et al. US 2015/0091544 and further in view of Grant US 20100079127.
	Regarding claim 5, Hasegawa teaches (Figures 3-7) a VCO (12).
	Hasegawa does not teach wherein the second amplifier is a transconductance amplifier.
	Grant teaches (Figure 9) wherein the second amplifier (105) is a transconductance amplifier.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include wherein the second amplifier is a transconductance amplifier as taught by Grant to improve control regulation of the system and accurately regulate the output current. 
	Regarding claim 10, Hasegawa teaches (Figures 3-7) wherein the VCO (12) comprises: a first amplifier (amp11) having a first input terminal configured to receive the voltage control signal (Veo), a second input terminal, and an output terminal coupled to a first node; a capacitor (ct) coupled between the first node and a ground node; a first switch (Q3) having a first terminal coupled to the first node and a second terminal; a 
	Hasegawa does not teach a first transconductance amplifier.
	Grant teaches (Figure 9) (105) a first transconductance amplifier.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include a first transconductance amplifier as taught by Grant to improve control regulation of the system and accurately regulate the output current. 
	Regarding Claim 12, Hasegawa teaches (Figures 3-7), wherein the VCO (12) is configured to receive the voltage control signal (Veo) and output a send pulse control signal having a frequency proportional to an average of the inductor current of the power converter (from pck), and wherein the send pulse control signal causes the pulse generation circuit to generate at least one of the first control signal or the second control signal (sent to Fets1-2 in pfm). (For example: Paragraphs 33-39)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US 2008/0224674 in view of Jayaraj et al. US 2015/0091544 and further in view of Hashiguchi et al. US 2012/0049821.
	Regarding claim 7 , Hasegawa teaches (Figures 3-7) wherein the VCO (12) is configured to output a periodic PFM control signal for controlling generation of the 
	Hasegawa does not teach include ripple only outside a human-audible frequency spectrum.
	Hashiguchi teaches (Figures 9-13) include ripple only outside a human-audible frequency spectrum. (For example: Paragraphs 18 and 167) Examiner’s Note: audio output, noise immunity of wireless communication (See par. 167).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include ripple only outside a human-audible frequency spectrum, as taught by Hashiguchi to reduce unwanted noise in the system.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US 2008/0224674 in view of Jayaraj et al. US 2015/0091544 and further in view of Xu US 2006/0043953.
	Regarding claim 8, Hasegawa teaches (Figures 3-7) a circuit.
	Hasegawa does not teach wherein compensation in the loop-selection circuit for generating a voltage control signal for controlling the PWM regulation circuit is also used as a same compensation for controlling the PFM regulation circuit.
	Xu teaches (Figure 3) wherein compensation (with Zc) in the loop-selection circuit (EA) for generating a voltage control signal (EAO) for controlling the PWM regulation circuit (PWM mode) is also used as a same compensation for controlling the PFM regulation circuit (PFM mode). (For example: Paragraphs 17-18)
. 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US 2008/0224674 in view of Jayaraj et al. US 2015/0091544 and Grant US 20100079127 and further in view of Chen US 2015/0028830.
	Regarding claims 13, Hasegawa teaches (Figures 3-7) a VCO (12).
	Hasegawa does not teach wherein a transfer function of the voltage control signal to average inductor current of the circuit is equal to -the transfer function of the voltage control signal to average inductor current of the PWM regulation circuit.
	Chen teaches (Figures 2-4) wherein a transfer function of the voltage control signal (EAO) to average inductor current (with ISNN)  of the circuit is equal (see par. 36, due to the turning on an of the switch s1 and maintains stable the output voltage while switching between PFM and PWM) to the transfer function of the voltage control signal to average inductor current of the PWM regulation circuit (PWM mode). (For example: Paragraphs 30-33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include wherein a transfer function of the voltage control signal to average inductor current of the circuit 
	Regarding claim 14, Hasegawa teaches (Figures 3-7) a VCO (12).
	Hasegawa does not teach the transfer function of the circuit is controlled by varying a current conducted by the current source with respect to the first node.
	Chen teaches (Figures 2-4) the transfer function of the circuit is controlled by varying a current conducted by the current source with respect to the first node (with ISNN, B1 and 270). (For example: Paragraphs 30-33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hasegawa to include w transfer function of the circuit is controlled by varying a current conducted by the current source with respect to the first node, as taught by Chen, to provide stable output signal. 
Allowable Subject Matter
Claims 4, 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claims 4 and 11; prior art of record fails to disclose either by itself or in combination:  “… a second switch coupled between the first node and the second node; .”
	Claim 6; prior art of record fails to disclose either by itself or in combination:  “… wherein the loop-selection circuit is configured to output a voltage control signal, and wherein the current source is configured to sink current from the first node to match a voltage control signal to average inductor current transfer function of the PFM regulation circuit to a voltage control signal to average inductor current transfer function of the PWM regulation circuit.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
	Applicant argued that “reduce/eliminate ripple, Jayaraj asserts that "voltage ripple is required by the feedback control loop" and that "low output ripple signal (typically less than lmV) is often too small to be meaningfully used by the PFM feedback control loop." (emphasis added) See column [0008] of Jayaraj. Hence, one of ordinary skill in the art would not have a reasonable expectation of success by combining these references because they are diametrically opposed with respect to ripple.”. However, Hasegawa teaches on paragraph 8 and 30 that the ripple can be reduce by the operation of the circuit and Jayaraj teaches that the controlled ripple introduce in the PFM mode is for stability purposes therefore the output signal becomes stable and the ripple is controlled within accepted margins (See par. 37 of Jayaraj). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant argued that “Relying on the same feature in a prior art reference as the basis to invalidate different elements recited in a claim is improper.6 In the instant rejection, the Office Action relies on COMP3 of Hasegawa as the basis to reject the recited elements "first current sense circuit" and "pulse-frequency modulation (PFM) regulation circuit." Additionally, the Backflow detection circuit 2 of Hasegawa is used as the basis to reject the recited elements "second current sense circuit" and "pulse- frequency modulation (PFM) regulation circuit.” However, According to the claims 1-2 the new claim 1 introduces the first and second current sense circuits but claim 2 mentions that the PFM regulation circuit comprises the first and second current sense circuit so either the PFM regulation circuit comprises the first and second current sense circuit or are different circuitry than the PFM regulation circuit. Therefore it is not clear what the applicant meant by the previous statement.
	Applicant argued that “COMP3 is not "connected to" COMP2 in Hasegawa”. However, Hasegawa teaches that they are indirectly connected through other circuitry. Therefore the claim limitations are met by the prior art.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838